Citation Nr: 1423182	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  06-10 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for paranoid personality disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1996.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, the Board reopened the claim of entitlement to service connection for osteoarthritis of the cervical spine, and remanded the issue for further development.  The Board also remanded the issues of whether new and material evidence had been received to reopen the claims of entitlement to service connection for paranoid personality disorder and a low back disorder so that the RO could issue a statement of the case (SOC) with respect to those issues.  The case has since been returned to the Board for appellate review.  

The Veteran also perfected an appeal as to the issues of entitlement to service connection for chronic fatigue syndrome and a gastrointestinal disorder, and whether new and material evidence had been received to reopen claims of entitlement to service connection for a bilateral knee disorder and a left foot disorder, these claims were granted in full in an October 2013 rating decision.  Therefore, the issues are no longer on appeal.

In March 2014, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals a transcript of the March 2014 videoconference hearing; however, the remaining documents are either irrelevant or duplicative of the evidence in the paper file.

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for paranoid personality disorder and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cervical spine disability began during his active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a cervical spine disability was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Given the Board's favorable disposition of the Veteran's claim of entitlement to service connection for a cervical spine disability, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal have been accomplished.

Service connection may be established for disability resulting from injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board finds that service connection is warranted for a cervical spine disability.  First, the weight of the evidence demonstrates that the Veteran has a current cervical spine disability.  Specifically, a June 2004 private x-ray of the cervical spine showed spondylosis deformans; an August 2004 VA x-ray of the cervical spine showed intervertebral osteochondrosis with cervical athrosis and loss of normal cervical lordosis; and a June 2010 VA x-ray of the cervical spine showed cervical spondylosis and straightened cervical alignment.  The Board, therefore, finds that the Veteran has a current disability.  Shedden, 381 F.3d at 1167.

Second, the weight of the evidence demonstrates in-service events and injuries.  In an October 1978 service treatment note, the Veteran complained of cervical pain for approximately one week.  He indicated that he felt a snap in his neck after lifting weights.  The diagnosis was cervical strain.  In a May 1989 service treatment note, he reported that he had developed a stiff neck after performing dips, and he stated that this had happened to him several times in the past.  The diagnosis was musculoskeletal back (neck) pain.  In February 1993 service treatment notes, he complained of a stiff neck and cervical spasm.  He denied any trauma to the neck and he reported that he experienced a similar episode in May 1989.  The diagnosis was cervical strain.  In addition, the Veteran reported competent and credible testimony of in-service injuries that resulted in ongoing pain and other symptoms.

The Veteran also provided competent and credible lay statements of cervical spine pain and stiffness symptoms since separation from service.  In addition, private medical records show that the Veteran has sought continuous treatment for his cervical spine symptoms since separating from service.  

Finally, the weight of the evidence indicates that the current neck disability is related to service.  In an undated private medical opinion, received in November 2005, a physician opined that the cervical spine degenerative changes developed over the years from overuse and aggravation during his 15 years of service.  She stated that the disability was unquestionably service-related.  In another undated private opinion, the examining physician noted that the Veteran's cervical spine disability was indicative and closely related to his complaints during service.  In a September 2010 submission, a private chiropractor noted the Veteran was treated by his clinic during service and that he had seen the Veteran within a year of service discharge.  The relevant diagnoses of record were cervical strain and sprain. 

March 2006 and June 2010 VA examiners opined that the Veteran's cervical spine disability was not related to his military service.  Both of these opinions, however, relied on absence of evidence showing a chronic condition; thus, they ignored lay evidence and medical evidence of symptoms and treatment after service separation.  Thus, the Board accords the opinions little weight.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a cervical spine disability are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Accordingly, service connection is warranted as the preponderance of the evidence is in favor of the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability is granted.


REMAND

In his February 2014 substantive appeal, the Veteran indicated that he wanted a Board hearing via videoconference regarding his petitions to reopen claims for entitlement to service connection for paranoid personality disorder and a low back disorder.  No such hearing has been scheduled or provided.  The failure to afford the Veteran a hearing would amount to a denial of due process.  Thus, in order to ensure due process, the Board finds that a remand is necessary to provide the Veteran an opportunity to testify at a hearing before the Board with respect to these issues.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps in order to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


